720 S.E.2d 646 (2012)
290 Ga. 373
In the Matter of Parmesh N. DIXIT.
No. S12Y0379.
Supreme Court of Georgia.
January 9, 2012.
Arora & LaScala, Manubir S. Arora, for Dixit.
Paula J. Frederick, General Counsel State Bar, A.M. Christina Petrig, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the petition for voluntary surrender of license filed by Respondent Parmesh N. Dixit (State Bar No. 223241) pursuant to Bar Rule 4-227(b)(2) of the Georgia Rules of Professional Conduct prior to the issuance of a Formal Complaint. In his petition Dixit admits that on May 6, 2011, he pled guilty to one felony count of violating 8 USC. § 1324(a)(1)(A)(v)(I) in the United States District Court for the Northern District of Georgia. He further admits that his felony conviction constitutes a violation of Rule 8.4(a)(2) of Bar Rule 4-102(d), the maximum penalty for which is disbarment. Dixit submits that the appropriate discipline is the voluntary surrender of his license to practice law, which is tantamount to disbarment. The State Bar responds that it is in the best interests of the Bar and the public for the Court to accept Dixit's petition.
After reviewing the record, we accept Dixit's petition for voluntary surrender of his license. Accordingly, the name of Parmesh N. Dixit is hereby removed from the roll of persons entitled to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.